Name: 85/399/EEC: Commission Decision of 8 July 1985 authorizing the Kingdom of Denmark to apply intra- Community surveillance to imports of tomatoes originating in Spain which have been put into free circulation in the other Member States (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  tariff policy;  Europe;  trade policy
 Date Published: 1985-08-27

 Avis juridique important|31985D039985/399/EEC: Commission Decision of 8 July 1985 authorizing the Kingdom of Denmark to apply intra- Community surveillance to imports of tomatoes originating in Spain which have been put into free circulation in the other Member States (Only the Danish text is authentic) Official Journal L 228 , 27/08/1985 P. 0016 - 0017*****COMMISSION DECISION of 8 July 1985 authorizing the Kingdom of Denmark to apply intra-Community surveillance to imports of tomatoes originating in Spain which have been put into free circulation in the other Member States (Only the Danish text is authentic) (85/399/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 2 and 3 thereof, Whereas the Danish Government has applied to the Commission of the European Communities, under the first subparagraph of Article 115 of Treaty, for authorization to apply protective measures in respect of tomatoes falling within subheading 07.01 M II originating in third countries and put into free circulation in another Member State; Whereas imports of the products in question originating in third countries are subject in Denmark to national measures based on Article 22 of Regulation (EEC) No 1035/72 (2) on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 1332/84 (3); whereas, in this context Denmark forbids the importation from 1 May to 31 October each year of tomatoes originating in Spain; Whereas because of these measures, there are disparities in the conditions that are applied to imports of the products in question in different Member States; Whereas as regards the situation of growers in Denmark, the information received by the Commission indicates that Danish imports of the products in question originating in non-member countries totalled 5 737 tonnes in 1982, 5 952 tonnes in 1983 and 6 512 tonnes in 1984; whereas of those imports Spain (including the Canary Islands) accounted for 5 114 tonnes, 5 600 tonnes and 6 146 tonnes respectively; Whereas the Danish authorities point out that most of the imports originating in Spain (including the Canary Islands) come in via other Member States; Whereas Danish marketed production was 16 678 tonnes in 1982, 16 228 tonnes in 1983 and 17 327 tonnes in 1984; Whereas domestic consumption of tomatoes was 24 753 tonnes in 1982, 25 240 tonnes in 1983 and 26 330 tonnes in 1984; whereas the share of the market held by domestic production remained stable during the period considered at around 60 %, while the market share of third countries increased slightly from 23 to 25 %; Whereas the cost of producing tomatoes in Denmark is rising, in particular because of the rise in the price of fuel required for heating greenhouses; Whereas the above information regarding the major economic factors affecting Danish domestic production indicates that there are at this stage no grounds under Article 3 of Decision 80/47/EEC for applying measures under Article 115 of the Treaty to restrict imports into Denmark of tomatoes originating in third countries; Whereas in view of the rising trend in imports into Denmark and the rest of the Community of tomatoes originating in Spain (including the Canary Islands) and the risk of trade deflection which could develop unpredictably causing economic difficulties, it would, however, be appropriate to authorize Denmark, in accordance with Article 2 of Decision 80/47/EEC, to apply intra-Community surveillance to imports of these products until 31 October 1985 in order to allow prompt detection of any trends which would justify the application of the protective measures referred to above, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is hereby authorized to apply intra-Community surveillance to imports of tomatoes falling within subheading 07.01 M II of the Common Customs Tariff (NIMEXE code 07.01-77 originating in Spain (including the Canary Islands) and put into free circulation in the other Member States, in accordance with Article 2 of Decision 80/47/EEC, until 31 October 1985. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 8 July 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 22. (2) OJ No L 118, 20. 5. 1972, p. 1. (3) OJ No L 130, 16. 5. 1984, p. 1.